Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amended claims filed on 1/20/2022 have been examined.  Claims 1, 10, and 19 have been amended.  Claims  8 and 17 have been cancelled. No claims have been added.  Claims 1-7, 9-16 and 18-19 are pending. 

Response to Arguments/Amendments
The applicant argues that Shute fails to disclose "iteratively determining the change in the uplink delay and the change in the downlink delay within a next pre-defined accumulator time window, wherein the iteration is performed till the change in the uplink delay is about same in magnitude as and is in opposite direction to the change in the downlink delay," as recited in amended claim 1.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

As explained in the previous Office action, Shute discloses iteratively determining the change of the delay (para. 80).  Aweya discloses change in the uplink delay 

Therefore, claim 1 is rejected based on the reasons explained above. The remaining claims are rejected accordingly. 

Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aweya et al. (USPub:  2015/0092794, hereinafter referred to as Aweya) in view of Bottari et al. (USPub: 2016/0211936, hereinafter referred to as Bottari) and Shute et al. (USPub:  2014/0179250, hereinafter referred to as Shute). 

Regarding claim 1, Aweya discloses 
a method of correcting for a clock skew of a clock in a slave device using a precision time protocol (PTP) (para. 2, lines 4-6, para. 12, lines 1-6, and para. 94, lines 3-5, wherein the PTP is used to correct the clock skew between the master and slave devices), the method comprising:
determining, by the slave device, an uplink delay and a downlink delay, based on at least two packet transactions in the PTP protocol and conducted between the slave device and a master device within a pre-defined accumulator time window (FIG. 1 and para. 97, lines 1-3, wherein the slave device determines the forward and reverse based on T1, T2, T3, T4, and the calculation is based on a window size with N samples);
correcting, by the slave device, the clock skew upon determining the change in the uplink delay to be about same in magnitude as and to be in opposite direction to the change in the downlink delay (para. 49, lines 1-3, wherein the compensation is to correct the delays in each direction).
  However, this concept is well known in the art as disclosed by Bottari. In the same field of endeavor, Bottari discloses 
determining, by the slave device, a change in the path delay and a change in the delay with respect to a reference path delay (para. 10, lines 7-13, wherein the path delay is determined with respect to a reference).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Bottari’s method into Aweya’s invention. One of ordinary skill in the art would have been motivated “for detecting timing references affected by a change in path delay asymmetry between nodes in a communications network” (para. 8,lines 2-4).
Hence, Aweya and Bottari disclose
determining, by the slave device, a change in the uplink delay and a change in the downlink delay with respect to a reference uplink delay and a reference downlink delay respectively, wherein the reference uplink delay and the reference downlink delay correspond to a first pre-defined accumulator time window at a start of the slave device (Bottari’s para. 10, lines 7-13, Aweya’s para. 49, lines 1-3 and para. 97, lines 1-3, wherein the calculation is based on window size with N samples), or to a last pre-defined accumulator time window during a previous correction of the clock skew. 

It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Shute’s method into Aweya and Bottari’s invention. One of ordinary skill in the art would have been motivated “to provide an improved technique for a polar modulator in which distortion in an amplified signal is reduced by controlling the relative delay between the main signal path and the magnitude signal path” (para. 17).  
Hence, Aweya, Bottari and Shute disclose
wherein correcting the clock skew further comprises iteratively determining the change in the uplink delay and the change in the downlink delay within a next pre-defined accumulator time window, wherein the iteration is performed till the change in the uplink delay is about same in magnitude as and is in opposite direction to the change in the downlink delay (Aweya’s para. 97, lines 1-3 and Shute’s para. 80, wherein a time window is used and the determination is carried iteratively). 

Regarding claim 2, Aweya, Bottari and Shute disclose everything as applied above. Aweya, Bottari and Shute further disclose 
wherein each of the at least two packet transactions comprises:
receiving, by the slave device at a timestamp T2, a sync packet sent from the master device at a timestamp T1; 
sending, by the slave device at a timestamp T3, a delay request packet to the master device in response to the receiving of the sync packet; and 
receiving, by the slave device, a delay response packet sent from the master device in response to receiving of the delay request packet by the master device at a timestamp T4 (Aweya’s FIG. 1, wherein T1, T2, T3, T4  are illustrated these time events).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Bottari’s method into Aweya’s invention. One of ordinary skill in the art would have been motivated “for detecting timing references affected by a change in path delay asymmetry between nodes in a communications network” (para. 8,lines 2-4).

Regarding claim 3, Aweya, Bottari and Shute disclose everything as applied above. Aweya, Bottari and Shute further disclose 
wherein the uplink delay is based on a difference of an accumulated T4 timestamp value [T4(AWP)] and an accumulated timestamp T3 value [T3(AWP)] of the at least two packet transactions, wherein the T4(AWP) is based on at least two T4 values corresponding to the at least two packet transactions, and wherein the T3(AWP) is based on at least two T3 values corresponding to the at least two packet transactions (Aweya’s FIG. 1 and para. 14 and 15, wherein the master node sends two packet transactions, Sync .
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Bottari’s method into Aweya’s invention. One of ordinary skill in the art would have been motivated “for detecting timing references affected by a change in path delay asymmetry between nodes in a communications network” (para. 8,lines 2-4).

Regarding claim 4, Aweya, Bottari and Shute disclose everything as applied above. Aweya, Bottari and Shute further disclose 
wherein the downlink delay is based on a difference of an accumulated T2 timestamp value [T2(AWP)] and an accumulated T1 timestamp value [T1 (AWP)] of the at least two packet transactions, wherein the T2(AWP) is based on at least two T2 values corresponding to the at least two packet transactions, and wherein the T1 (AWP) is based on at least two T1 values corresponding to the at least two packet transactions (Aweya’s FIG. 1 and para. 14 and 15, wherein the master node sends two packet transactions, Sync Message and Follow-Up message and the slave uses all four timestamps to calculate the delay in both directions).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Bottari’s method into Aweya’s invention. One of ordinary skill in the art would have been motivated 

Regarding claim 5, Aweya, Bottari and Shute disclose everything as applied above. Aweya, Bottari and Shute further disclose 
wherein determining the change in the uplink delay to be about same in magnitude as the change in the downlink delay comprises comparing a minimum skew threshold with a pre-defined percentage value of one of the change in the uplink delay and the change in the downlink delay, and wherein the minimum skew threshold is based on a difference between an average of the change in uplink delay and the change in downlink delay, and the one of the change in the uplink delay and the change in the downlink delay (Aweya’s para. 34, lines 3-6 and para. 17, lines 42-44, wherein the slave node determines the forward delay with respect to minimum delay.  Whether to use a pre-defined percentage value of the change or an average of the change is a designer’s choice).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Bottari’s method into Aweya’s invention. One of ordinary skill in the art would have been motivated “for detecting timing references affected by a change in path delay asymmetry between nodes in a communications network” (para. 8,lines 2-4).

Regarding claim 6, Aweya, Bottari and Shute disclose everything as applied above. Aweya, Bottari and Shute further disclose 
wherein correcting the clock skew comprises determining a clock skew value based on one of the change in the uplink delay and the change in the downlink delay (Aweya’s para. 55, lines 3-4, wherein correcting the clock skew by using the calculated delays).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Bottari’s method into Aweya’s invention. One of ordinary skill in the art would have been motivated “for detecting timing references affected by a change in path delay asymmetry between nodes in a communications network” (para. 8,lines 2-4).

Regarding claims 10-15, they are substantially the same as claims 1-6, except claims 10-15 are in system claim format.  Aweya discloses the slave device has a processor (para. 18, line 4), memory and instructions (para. 140). Because the same reasoning applies, claims 10-15 are rejected under the same reasoning as claims 1-6. 
	
Regarding claim 19, it is substantially the same as claim 1, except claim 19 is in a non-transitory computer-readable medium system claim format. Aweya discloses the method is implemented by a program stored in computer media (para. 140). Because the same reasoning applies, claim 19 is rejected under the same reasoning as claim 1.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aweya in view of Bottari and Shute as applied to claims 1 and 10 above, and further in view of Chen et al. (USPub:  2011/0311012, hereinafter referred to as Chen). 

Regarding claim 7, Aweya, Bottari and Shute disclose everything as applied above. Aweya, Bottari and Shute do not explicitly disclose wherein correcting the clock skew further comprises: generating, by the slave device, a voltage based on the clock skew value; and adjusting, by the slave device, a frequency of the clock based on the voltage.   However, this concept is well known in the art as disclosed by Chen. In the same field of endeavor, Chen discloses
wherein correcting the clock skew further comprises:
generating, by the slave device, a voltage based on the clock skew value; and
adjusting, by the slave device, a frequency of the clock based on the voltage (para. 18, wherein the clock is controlled by the voltage and a frequency of the clock is based on the voltage).  
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Chen’s method into Aweya, Bottari and Shute’s invention. One of ordinary skill in the art would have been motivated “for generating a reference clock signal with accurate frequency for transceiving data” (para. 7, lines 2-3).

Regarding claim 16, it is substantially the same as claim 7, except claim 16 is in a system claim format. Because the same reasoning applies, claim 16 is rejected under the same reasoning as claim 7.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aweya in view of Bottari and Shute as applied to claims 1 and 10 above, and further in view of Dyer et al. (USPub:  2021/0218224, hereinafter referred to as Dyer). 

Regarding claim 9, Aweya, Bottari and Shute disclose everything as applied above. Aweya, Bottari and Shute do not explicitly disclose iteratively correcting for the clock skew. However, this concept is well known in the art as disclosed by Dyer. In the same field of endeavor, Dyer discloses disclose iteratively correcting for the clock skew (para. 39, lines 23-27, wherein the amount of clock skew is determined iteratively)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Dyer’s method into Aweya and Bottari’s invention. One of ordinary skill in the art would have been motivated “to provide excitation of samples analyzed in the integrated device” (para. 18, lines 3-4). 
Hence, Aweya, Bottari, Shute and Dyer disclose
iteratively correcting for the clock skew after a pre-defined skew time window, and wherein the pre-defined skew time window is configured based on an accuracy of the clock as defined by a specification of the clock (Aweya’s para. 97, lines 1-3 and Dyer’s para. 39, lines 23-27, wherein a time window is used and the determination is carried iteratively). 

Regarding claim 18, it is substantially the same as claim 9, except claim 18 is in a system claim format. Because the same reasoning applies, claim 18 is rejected under the same reasoning as claim 9.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419